Title: From George Washington to Thomas Montgomerie, 6 April 1789
From: Washington, George
To: Montgomerie, Thomas



Dear Sir,
Mount Vernon 6th April 1789

Your favor of the 29th Ulto came duly to hand, since which I have received a letter from Mr Dunlop informing me that he had about £600 Sterling which he was ready to pay on account of the Bond of Messrs Montgomerie, Stewart[,] Wilson &ca but that he had been instructed to do this in Current Money at the par of Exchange. The meaning of which I know not unless there is an act of Assembly authorizing of it (of which, having had little to do in matters of this sort of late years, I profess myself ignorant)—For I conceive if the Exchange was below par this instruction would not have been given and If above it, that it was improper; unless, as I have said before there is an operative law of this State to that effect equally applicable to Debtor and Creditor. As I am only an agent in this business, & shall pay as fast I receive the money it behoves me to act with circumspection; I have, Therefore, requested Mr Dunlop to pay the sum he has in hand to Colo. Hooe, who is the Attorney of Lord Tankerville and his Brother Mr Bennett; to the last of whom there is due from the Estate of Colo. Colvil £900 Sterling independent of interest; informing him, that for whatever Sterling sum Colo. Hooe shall pass his rect, the Bond shall be credited;

for it matters not with me in what manner they settle so I can charge what is receipt for.
In order that there may be a clear understanding of the parties with respect to the payment of interest, on this Bond, I should be glad to know whether it is the determination of the Obligeors to dispute this point, or not: and upon what principle if they do? Between Citizen & Citizen, I am told there is not a single instance in this State, or Maryland that denies it on the contrary, that in the latter some late law has passed exprsly recognizing and directing it: In what then does this case differ from the latter? The Assignees of Mr Semple now the Obligeors in the Bond, are in this case as I conceive his Representatives; was Semple then, in this bargain considered as an alien? or, does others, by becoming paymasters for him, make it a British debt? and even in this supposition, is there any decision in point, by which interest has been stopped? I ask these questions for information, for the principal object of my enquiry is to know, decidedly, the intention of the Obligeors whether they do, or do not mean to allow it. With very great esteem and regard I am—Dear Sir Yr Most Obedt Sert

Go: Washington

